Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 12/16/2021 is acknowledged.
New claims 7-9 have been added.
Claims 1-3 have been amended.
Claim 5 has been cancelled.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  or in the alternative unpatentable over JP 2012-16348 (Machine translation, hereinafter R1).

Amended claim 1 is limited to a soy milk cream comprising lipids (60% dwb) and substantially free of beta-conglycinin. Claim 2 recites that the soy milk cream is 
R1 discloses a reduced-fat soy milk and soybean emulsified compositions obtained from full fat soybean aqueous dispersions. A soybean composition in the form of an emulsion comprising high concentrations of neutral and polar lipids is also disclosed. [0001]
R1 teaches of determining the fat content of the compositions using a chloroform/methanol mixture having a 2:1 volume ratio. [0012]
The lipid content of the soybean emulsified composition of the invention is 100% by weight or more, preferably 120-250% based on the protein content per dry matter. It has more lipid than protein. When the emulsified composition is obtained by removing fibers and related materials, the lipid content may be as high as 50% by weight or more per dry matter. The upper limit of the lipid content is 70-75%.  [0014]
R1 discloses that the emulsified composition contains more lipid-affinitive (lipophilic proteins) than water soluble soy proteins. The lipophilic proteins is a group of proteins other than glycinin (7S globulin) and beta-conglycinin (11S globulin). [0020]. 
It is noted that since glycinin and beta-conglycinin (major water soluble soy proteins) exist in the aqueous fractions, the emulsified composition , comprising high concentrations of lipids, is substantially free of glycinin and beta-conglycinin. R1 clearly discloses the fractionation of high fat soymilk into three layers. These layers are a cream fraction comprising lipids, an intermediate layer which is a water soluble fraction comprising water soluble proteins and sugars and a precipitation layer comprising lipids 
The floating layer and the precipitate layer may be concentrated, sterilized, or dehydrated to produce the soybean emulsified composition. [0035]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-16348 (Machine translation, hereinafter R1) in view of Penet et al. (US 2010/0227042, hereinafter R2) and JP 3-127958 (Machine Translation, hereinafter R3)
 
Amended claim 3 is limited to a method for producing a soybean composition that is treated with endoprotease and exopeptidase and fractionated by centrifugation. The first enzymatic treatment is carried out using papain (endoprotease). 
The disclosure of R1 is incorporated by reference as outlined above. R1 discloses fractionation of high fat soybean milk for producing three fractions, comprising a high lipid fraction, i.e. the cream fraction.  However, R1 is silent to the enzymatic treatment of the fractions obtained. 
Claims 3-4 - R2 discloses destabilizing emulsions using proteolytic enzymes. Destabilization of the emulsion results in a higher yield of oil and a higher quality of the protein. (Abstract)
Claims 6, 7 - R2 teaches of a process wherein aqueous extraction of soybeans is carried out using enzymes. In the process a cream (emulsion) is produced that is destabilized; resulting in production of a skim fraction and free oil. (Fig. 3)
R2 discloses a process wherein an oil seed composition is separated into an aqueous phase, an oil in water emulsion (cream) and an insoluble phase. The oil in water emulsion (cream) is reacted with at least an enzyme to destabilize the emulsion. The destabilized phase is then separated into an aqueous phase, an oil phase and an insoluble phase. [0011-0015] 
Claim 8, 9 - R2 teaches of using one or more protease/phospholipase of plant, animal or microbial origin comprising A. niger or A. oryzae  [0067]. It is noted that fungal enzyme compositions; e.g. from A. oryzae comprise both endoprotease and exopeptidase. Such preparations are also known in the art for de-bittering plant proteins, e.g. soy proteins. Therefore, reaction the composition of claim 3 with an exopeptidase would have been obvious and well within one’s ordinary skill in the art. 
R2 suggests using a protease of plant origin, however a specific plant protease is not disclosed. 
Claims 3-4  - R3 discloses addition of a proteolytic enzyme to soybean milk. The proteolytic enzyme is of plant origin such as papain. The protein hydrolysate produced by the action of papain or bromelain is said to have no bitter taste. A combination of enzymes may also be used. (page 3, (1) Proteolytic enzyme down stream processing)
Claims 3-4 – R3 teaches of warming soybean milk to near the optimum temperature of the protease. After adding the protease the mixture is maintained for a predetermined time to bring about rate of proteolytic between 0.1 to 8%. After the desired hydrolysis, the mixture is to 85-90 C for 5-60 minutes to inactivate the enzyme. (page 3-4, (1) proteolytic enzyme down stream processing and page 4, Example 1). 
R3 discloses that the texture of the food material obtained by the method is improved. 
  Zhang (evidentiary ref. cited in the Non-Final Action) discloses the separation of oil from soy protein hydrolysate.  Tsumura (also cited in the Non-Final Action) discloses the use of papain (at high temperature) to hydrolyze glycinin and beta-conglycinin (soybean allergens), It would have been obvious to hydrolyze soybean milk (full fat) using papain for separating oil from proteins as disclosed by Zhang and producing a soy protein hydrolysate substantially free of glycinin and beta-conglycinin as evidenced by Tsumura. 
Response to Arguments
In light of the new grounds of rejection, necessitated by amendments, Applicant arguments are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455.  The examiner can normally be reached on Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571203149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HAMID R BADR/Primary Examiner, Art Unit 1791